
	

113 HRES 740 IH: Expressing support for designation of September 2014 as “National Prostate Cancer Awareness Month”.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 740
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Neugebauer submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of September 2014 as National Prostate Cancer Awareness Month.
	
	
		Whereas countless families in the United States live with prostate cancer;
		Whereas 1 in 6 males in the United States will be diagnosed with prostate cancer in his lifetime;
		Whereas prostate cancer is the most commonly diagnosed non-skin cancer and the second most common
			 cause of cancer-related deaths among males in the United States;
		Whereas in 2014, the National Cancer Institute estimates that nearly 233,000 men will be diagnosed
			 with and more than 30,000 men will die of prostate cancer;
		Whereas 30 percent of newly diagnosed prostate cancer cases occur in males under the age of 65;
		Whereas approximately every 14 seconds, a male in the United States turns 50 years old and
			 increases his odds of developing cancer, including prostate cancer;
		Whereas African-American males suffer from a prostate cancer incidence rate that is up to
			 65-percent higher than White males and have double the prostate cancer
			 mortality rate of White males;
		Whereas obesity is a significant predictor of the severity of prostate cancer;
		Whereas the probability that obesity will lead to death and high cholesterol levels is strongly
			 associated with advanced prostate cancer;
		Whereas males in the United States with one family member diagnosed with prostate cancer have a
			 33-percent chance of being diagnosed with the disease, males with two
			 close
			 family members diagnosed have an 83-percent chance, and males with three
			 family members diagnosed have a 97-percent chance;
		Whereas screening by a digital rectal examination and a prostate-specific antigen blood test can
			 detect the disease at the early stages, including the chances of survival
			 for more than 5 years to nearly 100 percent;
		Whereas only 33 percent of males survive more than 5 years if diagnosed with prostate cancer
			 after it has metastasized;
		Whereas there are no noticeable symptoms of prostate cancer while it is in the early stages, making
			 screening critical;
		Whereas ongoing research promises further improvements in prostate cancer prevention, early
			 detection, and treatment;
		Whereas educating people in the United States, including health care providers, about prostate
			 cancer and early detection strategies is crucial to saving the lives of
			 males and preserving and protecting families; and
		Whereas September 2014 would be an appropriate month to designate as National Prostate Cancer Awareness Month: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of National Prostate Cancer Awareness Month;
			(2)declares that steps should be taken to—
				(A)raise awareness about the importance of screening methods for, and treatment of, prostate cancer;
				(B)support research so that the screening and treatment of prostate cancer may be improved, and so
			 that the causes of, and a cure for, prostate cancer may be discovered; and
				(C)continue to consider ways for improving access to, and the quality of, health care services for
			 detecting and treating prostate cancer; and
				(3)calls on the people of the United States, interested groups, and affected persons to—
				(A)promote awareness of prostate cancer;
				(B)take an active role in the fight to end the devastating effects of prostate cancer on individuals,
			 their families, and the economy; and
				(C)observe National Prostate Cancer Awareness Month with appropriate ceremonies and activities.
				
